DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 5, 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “designated conditions for gain are satisfied”, claims 2, 3, and 6 specify these conditions. In an effort to expedite the processing of the application the limitations related to the “designated conditions” were not examined for prior art rejections.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 1, 4, 5, 7-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “designated conditions for gain are satisfied”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Since no technical restriction is derived from the limitation, it may lead to different interpretations and leave the reader in doubt as to the meaning of the technical feature, claims 2, 3, 6 remedy this by defining the “designated conditions”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuyama et al. (Performance enhancement of smart mixer on condition of stereo playback), Dentsu University, 2017, hereinafter Katsuyama .

Regarding claim 3, Katsuyama teaches the apparatus of claim 1, Katsuyama further teaches the apparatus further comprising wherein the designated conditions are satisfied at the first channel, the second channel, and the third channel, simultaneously (“The gain masks GlL[i,k], G2L[i,k], and GR2[i,k] were newly created by raising the gain masks G1 [i,k] and G2[i,k] of the conventional method B to the power of the effect coefficient E[i,k] of the smart mixer, which varies on the stereotactic relationship basis. However, GlL[i,k] = GlR[i,k] and G2L[i,kl = GR2[i,k] were applied this time.” in section 2.4 and equations 3 and 4).
Regarding claim 5, Katsuyama teaches A mixing apparatus that outputs stereophonic output (The combination of all the elements in Fig. 4, and the output of the elements is a stereo output L.sub.ch and R.sub.ch), the mixing apparatus comprising: a first signal processor (Adder producing Y.sub.L(i, k) in 
Regarding claim 8, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 9, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 5 (see rejection of claim 5 above).

Regarding claim 11, claim is rejected for being the non-transitory computer readable medium having computer readable instructions stored thereon, which when executed cause a processor to execute a process that comprises at least the same elements and perform at least the same functions performed by the apparatus of rejected claim 5 (see rejection of claim 5 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama et al. (Performance enhancement of smart mixer on condition of stereo playback), Dentsu University, 2017 hereinafter Katsuyama  in view of Takahashi et al (JP2016134706A) hereinafter Takahashi.
Regarding claim 2, Katsuyama teaches the apparatus of claim 1, Katsuyama does not specifically disclose the apparatus further comprising wherein the designated conditions are that a decrease in power of the second signal does not exceed an increase amount in power of the first signal and a decrease in power of the fourth signal does not exceed an increase amount in power of the third signal however,
Since it is known in the art as evidenced by Takahashi for an apparatus to further comprise wherein the designated conditions are that a decrease in power of the second signal does not exceed an increase amount in power of the first signal and a decrease in power of the fourth signal does not exceed an increase amount in power of the third signal (“In the embodiment, the power of the non-priority sound is reduced within a range that does not exceed the amount of increase in power by increasing the gain of the priority sound. That is, the hole created by suppressing the non-priority sound is filled by increasing the priority sound. By this process, it is possible to avoid a sense of incongruity with the non-priority sound.” in Paragraph 30),
An ordinary skilled in the art would have been motivated to modify Katsuyama with the teachings of Takahashi for the benefit of improving the output of the apparatus,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Katsuyama with Takahashi.
Regarding claim 6, Katsuyama teaches the apparatus of claim 1, Katsuyama does not specifically disclose the apparatus further comprising wherein the designated condition is that a decrease of a 
Since it is known in the art as evidenced by Takahashi for an apparatus to further comprise wherein the designated condition is that a decrease of a weighted-sum-power of the second signal and the fourth signal does not exceed an increase amount of a weighted-sum-power of the first signal and the third signal (“In the embodiment, the power of the non-priority sound is reduced within a range that does not exceed the amount of increase in power by increasing the gain of the priority sound. That is, the hole created by suppressing the non-priority sound is filled by increasing the priority sound. By this process, it is possible to avoid a sense of incongruity with the non-priority sound.” in Paragraph 30),
An ordinary skilled in the art would have been motivated to modify Katsuyama with the teachings of Takahashi for the benefit of improving the output of the apparatus,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Katsuyama with Takahashi.
Allowable Subject Matter
Claims 4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654